 AAA DISPOSAL SYSTEMS, INCAAA Disposal Systems, Inc. and General Chauffeurs,Helpers and Salesdrivers Local Union No. 325, affi-liated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica. Case 38 CA-3271August 10, 1978DECISION AND ORDERBY MEMBERS PENELLO. MtURPHY. AND TRt ESDAI.FOn MaN 30. 1978, Administrative Law Judge JohnC. Miller issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconculsions of the Administrative Law Judge and toadopt his recommended Order, as modified below.:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, AAADisposal Systems, Inc.. Roscoe, Illinois, its officers.agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph l(d):"(d) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of their rights guaranteed by Section 7 of theAct."2. Substitute the following for paragraph 2(b):"(b) Notify the Regional Director for Region 38.in writing, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with."Respondent has excepted to certain credibilits findings made bs theAdministrative Law Judge It is the Board's established porlic nfot I oser-rule an Administrative lIaw Judge's resolutions with respect to) credibilitsunless the clear preponderance of all of the relesant evidence convinces usthat the resolutions are incorrect. Siandard DI)i Hill Pr,dlcr In. In. 91NLRB 544 (1950)., enfd. 188 F 2d 3i2 ( A 3. 1951) WVe have carefiullexamined the record and find no basis for resersing his findingsThe Administrative liaw Judge inadvertentls ormited from his recim-mended Order a provision requiring Respondent to cease and desist from"in ant like or related manner" Infringing upon emplosee rights guaranteedIn Sec 7 of the A.ct Accordingl\. we shall modify his recommended OrderDECISIONSSATEMFNI OF THE CASEJOHN C MIL. R. Administrative Law Judge: This casewas heard in Rockford. Illinois. on December 15, 1977, onthe basis of a complaint issued August 18, 1977, allegingthat Respondent engaged in threats to discharge employeesand to close its business and, further, that it interrogatedemployees and promised benefits if employees would notsupport the Union. in violation of Section 8(a)(1) of theAct.Upon the entire record in this case, including my obser-vations of the witness and their demeanor, I make the fol-lowing findings:'FINDIN;GS OF FACTI JL RISDICTIONThe complaint alleges and Respondent admits that it isan Illinois corporation with an office and place of businesslocated at Roscoe. Illinois, where it is engaged in the busi-ness of waste removal. During the past 12 months Respon-dent performed services valued in excess of $500,000, ofwhich services valued in excess of $50,000 were performedfor customers located outside the State of Illinois. On thebasis of the above-cited facts, I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The complaint alleges, Respondent admits, and I findthat General Chauffeurs. Helpers and Salesdrivers LocalUnion No. 325 is a labor organization within the meaningof Section 2(5) of the Act.11 THE ALL EGED I NFAIR LABOR PRACTICESA. Background FactsOn or about January I11, 1977, the Union (TeamstersLocal 325) filed a petition for an election and that sameday employees went on strike. The strike lasted until theend of January and employees returned to work. Subse-quently. on June 14. 1977. an election was conducted inCase 38 RC 2051 in which the Union prevailed by a five-O(n Januars 23. 1978, counsel for the (General ( ounsel filed a motion tostrike portion of Respondentl' brief on grounds that Exhs. A and B cited Insuch brief were not In fact attached thereto. nor were copies thereof fur-nished toi the General Co(unsel In addition General Counsel contends thatthe nmatters referred to In the brief were not the result of any testimons atthe hearing and should not be considered in rendering a decision In re-sponse thereto, counsel for Respondent. on Januar 31. 1978. furnished theexhibits which were Inadsertentil not attached to the brief and argues fur-ther that the matters therein are properl, considered by me.In 1iesc of the subsequenl furnishing of the exhibits and the fact thatniatters otherwise contained in Respondentl' brief. while of marginal rele-,aneli. are deemed to be admissible to present a fuller picture of this case.the (Gener.al ( ouunsel' moton to strike is denied237 NLRB No. 62391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto-three vote. Objections to the conduct of the electionwere filed on behalf of Respondent, sometimes referred toherein as AAA.On July 18, 1977, charges alleging violation of Section8(a)(3) and (1) were filed and ultimately a complaint issuedalleging the 8(a)(l) allegations discussed hereafter.B. The 8(a)(1) Allegation. 2The unfair labor practice allegations involved two repre-sentatives of Respondent, Joe Higgins, a route foremanwho became operations manager, and Richard TerMaat,president of AAA.I. Allegations involving Joe HigginsParagraph 5(b) of the complaint alleges that Higginsthreatened an employer in early February 1977, by statingthat Respondent would get rid of employees voting for theUnion.Orville Axelson credibly testified that sometime in Feb-ruary 1977, after the strike had ended, Higgins told himthat he was a fool for following Frank (Olszta) and goingon strike and that he was going to get in trouble. Higginsstated that it did not matter, anyway, "because if theUnion gets in here, Rick [TerMaat] will still get rid of any-body he don't want here." When Axelson disputed this,Higgins stated that all TerMaat "has to do is say that youruined a clutch, the clutch could be worn out, if you ruin aclutch or anything, he could fire you for it and it wouldstick." Axelson's testimony had a ring of authenticity, andI do not credit Higgins' denial that he made such state-ments. I find that the above comments clearly conveyedthat employees could be terminated at will and on a pre-text, if necessary, even if employees supported the Unionand it came in. Since such statement was made in a discus-sion where Higgins warned Axelson that he was getting introuble because of his union and strike activities, I findsuch statements were coercive and violative of Section8(a)(l). Higgins is also alleged to have threatened employ-ees that Respondent would close its business if the Unionwon the election and that such statement occurred on June14, 1977, the day of the election. Frank Olszta crediblytestified that in a conversation with Higgins on June 14,1977, after he had voted, Higgins stated that TerMaat saidthat if the Union won the election he would sell the busi-ness. I find Higgins' statement a threat violative of Section8(a)(l).2. Allegations involving Richard TerMaat, president ofAAAHe is alleged to have: (a) On or about May 14, 1977.threatened an employee that Respondent would reduce itsbusiness volume and employ fewer employees if employeescontinued to support the Union.2 In reaching the credibility resolutions herein. I have not onl) consideredthe probability and logic of such testimony in these circumstances but amaware that both Olszta and Axelson were discharged N Respondent I Aasimpressed by their demeanor and accurate recollection, and I credil Iheirtestimony.Frank Olszta credibly testified that he had a conversa-tion with Richard TerMaat on or about May 14 in thetruck park area. TerMaat stated that if the employeeswanted a union he would get rid of the bad customers andkeep a few employees around. It is clear, and I find, thatTerMaat was threatening to reduce his volume of business,as well as the number of employees, if the employees se-lected the Union. Such a threat is violative of Section8(a)(l) of the Act.(b) Paragraph 5(d) of the complaint alleged that Ter-Maat interrogated employees about their own and otheremployees' union activities at Respondent's Roscoe, Illi-nois, facility on May 14, 1977, and at Beloit, Wisconsin, onJune 6, 1977.A review of the record discloses credible testimony es-tablishing violations on the dates noted but at differentlocations. In effect, the proof establishes violations at Be-loit. Wisconsin, on May 14, 1977, and at Roscoe, Illinois,on June 6, 1977. In view of my findings subsequently, Ideem the variances of proof from the allegation to be mi-nor; in view of Respondent being on notice that such viola-tions occurred and in view of the testimony adduced by theGeneral Counsel, the issues were litigated and Respondentwas not, therefore, denied any due process.Olszta credibly testified that on May 14, 1977. he was atthe Turtle Tap tavern in Beloit. Wisconsin, at about 9 p.m.when, during a discussion about the Union, Richard Ter-Maat, who was there along with Jack TerMaat, WhiteyForster, and Joe Higgins. asked him how he was going tovote in the election. Olszta responded that he was "going tovote for myself." Richard TerMaat, after counting on hisfingers and naming certain employees, stated, "Don't wor-ry, we got them whipped."Olszta credibly testified that Richard TerMaat made asimilar inquiry as to how he was going to vote on June 6,1977. when TerMaat was posting a notice about the elec-tion on the board. This second inquiry as to how he intend-ed to vote is also violative of Section 8(a)( ) of the Act.(c) Paragraph 5(e) alleges that TerMaat in Beloit, Wis-consin, interrogated the wife of one of the employees on orabout June 13.Axelson credibly testified that at the Turtle Tap bar onJune 13, 1977, TerMaat discussed the Union and, during aconversation with Axelson, asked Axelson's wife how Axel-son was going to vote in the election. Such inquiry I findviolative of Section 8(a)(1) of the Act.(d) Paragraph 5(b) alleges that TerMaat promised bene-fits to an employee if he would refuse to support theUnion.Axelson credibly testified about a conversation with Ter-Maat on May 30, 1977, in which TerMaat stated he wantedto put a kitchen in at the facility. He told Axelson he was agood worker and had a lot of potential and would be put incharge of a new company Respondent was interested inbuying. When Axelson said he was not interested, TerMaatstated that xelson could make the choice of either going withthe Union or else go with the Employer and make somethingof himself.I find TerMaat's comments constituted promises of ben-efit if Axelson abandoned support of the Union, whichwere violative of Section 8(a)(I).392 AMOCO CHEMICALS CORPORA lION(e) Paragraph 5(g) of the complaint alleges that at Be-loit, Wisconsin, on June 13, 1977. TerMaat threatened em-ployees by stating that he would close the business if theUnion won the election.Axelson credibly testified that on June 13, 1977. at theTurtle Tap tavern, during a conversation with TerMaatpreviously discussed in paragraph Ic). above, Ter\1aat stat-ed that if the Union won the election he figured the Com-pany had reached its peak and. therefore. he would sell it.Such statement is a threat to sell the business if the nionwon the election and a violation of Section 8(ai(1).CON(IL[ SIONS OF LAA1. Respondent AAA Disposal Systems, Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By threatening to terminate employees who voted foror supported the Union. by threatening to reduce its vol-ume of business and employ fewer employees. and bethreatening to sell the business if the Union were voted inor because of employees' union activities and support forthe Union, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.3. By interrogating employees and the wife of an em-ployee about how the employees would vote in the electionor their views about the Union and bN promising an em-ployee a promotion and other benefits if he abandoned hissupport for the Union. Respondent engaged in unfair laborpractices violative of Section 8(a)( I).4. The violations found above are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.Tilr REMFI) fHaving found that Respondent has engaged in unfairlabor practices. I shall recommend that it be ordered tocease and desist therefrom and post a notice at its place ofbusiness.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act. I hereby issue the following rec-ommended:ORDER'The Respondent, AAA Disposal Systems, Inc., its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening to terminate employees who vote for orsupport the Union. or threatening to sell the business, orthreatening to reduce its volume of business and employfewer employees if the Union were voted in or because ofemployees' union activities or support for the Union.(b) Interrogating employees or the wife of an employeeabout how the employees would vote in the forthcomingelection or their views about the Union.Ic) Promising an employee a promotion and other bene-fits if he abandoned his support of the Union.2. 1 ake the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its facilities in Roscoe, Illinois. copies of theattached notice marked "Appendix." 4 Copies of said no-tice, on forms provided byh the Regional Director for Re-gion 13 after being duly signed by Respondent's authorizedrepresentative. shall be posted by it immediately upon re-ceipt thereof. and he maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(h) NotifN the Regional Director for Region 13 in writ-ing. within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.1i ihle ciernt II< exc eptinn are filed as proi ded b;h Sec U10246 of theRiles ailnd Rcl.tin ion, of the Na.nonal l.abor Relaiions Board. the findings.conchlslons, .an1 recommended Order herein shall. as prosided hb SecIl2 48 of the Rulcs aind Regulations be adopted hb Ihe Board and hecomeIts f nildinl. i.cIcLin, and Order. and all obhections thereto shall hecndeemed saled for .All piurpsCe.II) thil eient lii this (rder is enforced hs a judgment of the t nitedStelle' ( oUIi (of Appc.ls. the iords in the notice reading "Postied h, OrderOf t he Na loII. Li h r Rcl.itiIIns Board" hall read "Piosed Putrsuanl I aJudgllient of the I Iliied Stie, ('ourl of Appeals nforctinr an Order of the%atloT, il Iabor RedLlwtns tBoard "APPENDIXNOTIC( To EMPLOYEESPosrFD BY ORDER OF TiHEN, ii()No. LABOR RiELATIONS BOARDAn Agerncy of the United States GovernmentWEi ,.LL NOT threaten to terminate employees whovote for or support General Chauffeurs, Helpers andSalesdrivers Local 325, affiliated with the Internation-al Brotherhood of Teamsters, or any' other union.WE 1IA 1 'or threaten to sell the business or reducethe business volume and reduce the number of em-plovees if the Union wins the election or if employeesvote for or support the Union.WE wn.l NOT interrogate employees or their wivesabout how employees will vote in the union election orabout their Union views and sympathies.WE W11 NOt promise employee promotions or in-creased benefits if they cease to support the Union.WI: Wilt NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.AAA DISPOSAL SYSTEMS. INC.393